DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-11 are being treated on the merits.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed features of "lateral horizontal direction" as recited in claim 4 and "horizontal lateral direction" as recited in claim 7 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 817 in paragraph 0030.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 9 and 11 are objected to because of the following informalities:
In claim 9, lines 3-4, "a thermoplastic polymeric material" appears to read "a second thermoplastic polymeric material" for clarity as the claim has previously defined a first thermoplastic polymeric material;
In claim 11, lines 2-3, "a right section of the extending" appears to read "a right section extending" for correct grammar.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 2-4 and 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 2 recites the limitations "the right end of the strap portion" and "the left end of the strap portion".  There is insufficient antecedent basis for these limitations in the claim.  It is noted that claim 1 has set forth the headband having a right end and a left end, instead of the strap portion having a right end and left end.  For examination purposes, the limitations have been construed to be "the right end of the headband" and "the left end of the headband" respectively.
Claim 4 recites the limitation "a lateral horizontal direction", which renders the claim indefinite.  It is unclear which direction is being referred to.  Does Applicant refer to a horizontal direction at a lateral side, or a horizontal direction from a lateral side to the other lateral side? The specification does not provide a standard for ascertaining the feature.  Therefore, the metes and bounds of the claim are unclear and cannot be ascertained.  For examination purposes, the limitation has been construed to be a horizontal direction from a lateral side to the other lateral side of the standoff member.
	Claim 4 recites the limitation "much greater", which renders the claim indefinite.  The term "much" is a relative word which is not defined by the claim.  It is unclear how much greater should be considered as "much greater".  The specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Therefore, the metes and bounds of the claim are unclear and cannot be ascertained.   For examination purposes, the limitation has been construed to be "greater".
Claim 7 recites the limitation "a horizontal lateral direction" in multiple instances, which renders the claim indefinite.  It is unclear which direction is being referred to.  Does Applicant refer to a horizontal direction at a lateral side, or a horizontal direction from a lateral side to another lateral side? The specification does not provide a standard for ascertaining the feature.  Therefore, the metes and bounds of the claim are unclear and cannot be ascertained.  For examination purposes, the limitation has been construed to be a horizontal direction from a lateral side to the other lateral side of a respective structure as recited in the claim.
Claim 7 recites the limitations "relatively close" and "relatively far away", which render the claim indefinite.  All the terms "relatively", "close" and "far away" are relative words which are not defined by the claim.  First, it is unclear what reference is being used for comparison to define the relative terms "close" and "far away".  Further, it is unclear how close should be considered as "relatively close" and how far away should be considered as "relatively far away".  The specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For examination purposes, the limitations have been construed to be that, a first distance is defined between the left and right unreinforced portions when the strap portion having an unflexed position, a second distance is defined between the left and right unreinforced portions when the strap portion having a flexed position, wherein the first distance is less than the second distance.
The term "near" in claim 8 is a relative term which renders the claim indefinite. The term "near" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In such a device any part can be considered "near" to another since the specification is silent as to how close a part should be considered as "near" to another part.  For examination purposes, the term "near" has been construed to be anywhere in an upper portion of the visor above a horizontal middle line of the visor.
Claim 3 depends from a rejected base claim 2 and is likewise rejected.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claim 9 recites the limitation "the strap portion of the headband having an inner surface facing the head of the user".  Applicant appears to be claiming a part of the human body which is not directed to statutory subject matter (i.e. human per se).  See MPEP 2106, Section I.  It is respectfully suggested that this rejection may be overcome by including a phrase such as "configured to," "adapted to," "when in use," "capable of" or "while being worn."  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1-2, 5 and 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bailliet (US 2022/0061425 A1).
	Regarding claim 1, Bailliet discloses a face shield (face shield assembly 100; fig. 1; para. 0046) comprising: 
a frame (halo brim 20; figs. 1, 7; paras. 0046, 0054) including a headband (frame 23 and lip 24, together forming a headband; figs. 1, 7; paras. 0046, 0054), a visor support member (cap 21 comprising knobs 25 configured to support face shield 10; see fig. 1 and annotated fig. 7; paras. 0046, 0054) and a standoff member (bridge 27; see fig. 1 and annotated fig. 7; paras. 0046, 0054) spacing the headband from the visor support member (see figs. 1, 7; paras. 0046, 0054); 
the headband being molded from an elastic polymeric material (the halo brim 20 including the frame 23 and lip 24, is molded as a single piece from polystyrene, and polystyrene is an elastic thermoplastic polymer; para. 0046), being elongate and adapted to be fitted around a head of a user (fig. 1; para. 0046), the headband having a right end (see fig. 1 and annotated fig. 7), a center (see annotated fig. 7) adapted to be positioned adjacent a forehead of the user (see figs. 1, 7) and a left end (see fig. 1 and annotated fig. 7) opposed to the right end (see fig. 1 and annotated fig. 7), the right and left ends disposed rearwardly of the center (see fig. 1 and annotated fig. 7) and in use disposed adjacent a rear portion of the user's head (see fig. 1 and annotated fig. 7); 
a strap portion (frame 23; figs. 1, 7; para. 0046) of the headband having an outer surface (facing outwards when in use; see fig. 1 and annotated fig. 7), a thickness in a horizontal direction (see a top view in fig. 7; para. 0054) and a width in a vertical direction (see fig. 1), the width being greater than the thickness (figs. 1, 7 taken together), the strap portion extending from the center to the right end of the headband by a first length (see annotated fig. 7) and extending from the center to the left end of the headband by a second length (see annotated fig. 7); 
a reinforcing rib (lip 24; figs. 1, 7; paras. 0046, 0054) of the headband formed on the outer surface of the strap portion of the headband to outwardly extend therefrom (see annotated fig. 7), the reinforcing rib extending rightward from the center for a reinforced portion of the first length (see annotated fig. 7) and extending leftward from the center for a reinforced portion of the second length (see annotated fig. 7), a remainder of the first length of the strap portion constituting a right unreinforced portion (see annotated fig. 7) of the strap portion, a remainder of the second length of the strap portion constituting a left unreinforced portion (see annotated fig. 7) of the strap portion, the left and right unreinforced portions of the strap portion being more elastic than the reinforced portions of the strap portion (as being absent of the reinforcing material);  
the visor support member (cap 21; see fig. 1 and annotated fig. 7) disposed radially outwardly from the headband (see fig. 1 and annotated fig. 7), being elongate and having a center (see annotated fig. 7), the standoff member (bridge 27; see fig. 1 and annotated fig. 7) extending from the center of the headband to the center of the visor support member (see annotated fig. 7); and 
a transparent visor (face shield 10 which is optically clear; fig. 1; para. 0046) downwardly depending from the visor support member (fig. 1; para. 0046), the transparent visor removably fastened to the visor support member (via holes 11 of the face shield 10 and knobs 25 on the outer edge of cap 21; figs. 1, 7; para. 0046). 
 Regarding claim 2, Bailliet discloses the face shield of Claim 1, and further discloses wherein the right end of the headband terminates in a concavely curved right hook (right hook 32; fig. 7; para. 0046) and the left end of the headband terminates in a concavely curved left hook (left hook 32; fig. 7; para. 0046). 
Regarding claim 5, Bailliet discloses the face shield of Claim 1, and further discloses wherein the frame is integrally molded of a thermoplastic polymer (the halo brim 20 is molded as a single piece from polystyrene, which is a thermoplastic polymer; para. 0046).  
Regarding claim 8, Bailliet discloses the face shield of Claim 1, and further discloses wherein the visor (face shield 10; fig. 1) has an upper margin (an upper edge; see fig. 1; para. 0046), a plurality of spaced-apart holes (holes 11; fig. 1; para. 0046) formed through the visor near the upper margin (see fig. 1), and wherein the visor support member (cap 21; figs. 1, 7) has an outer surface (see fig. 1 and annotated fig. 7) facing away from the headband (see fig. 1 and annotated fig. 7), a plurality of spaced-apart barbs (knobs 25; figs. 1, 7; para. 0046) formed to outwardly extend from the outer surface of the visor support member (see fig. 1 and annotated fig. 7; para. 0046), the visor removably fastened to the visor support member by inserting the barbs through respective ones of the holes (figs. 1, 7; para. 0046).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 3, 6-7 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Bailliet (US 2022/0061425 A1) in view of Martino (US 2021/0386137 A1).
Regarding claim 3, Bailliet discloses the face shield of Claim 2.  Bailliet does not explicitly disclose the face shield further comprising an elongate fastening strap having a first hole and a plurality of second holes each spaced from the first hole and from each other, the first hole adapted to be slid onto a first one of the left and right hooks, a selected one of the second holes adapted to be slid onto a second one of the left and right hooks so as to firmly secure the frame to the head of the user.  However, Bailliet does disclose wherein the hooks 32 allow the user to use an elastic band to secure the frame to the wearer's head (fig. 7; paras. 0026, 0043).  Further, Martino in an analogous art teaches a face shield (face shield system 10; fig. 1; para. 0028) comprising a frame (frame 500; fig. 1; para. 0029), the frame including a headband (frame 500 forming a headband; figs. 1-2; para. 0029), the headband having a strap portion comprising a right end (right end 501; figs. 1-2; para. 0030) and a left end (left end 502; figs. 1-2; para. 0030), wherein the right end terminates in a concavely curved right hook (first strap hook 103 of first dual hooking member 100; figs. 1, 6; paras. 0029, 0033) and the left end terminates in a concavely curved left hook (second strap hook 203 of second dual hooking member 200; figs. 1, 6; paras. 0029, 0033), the face shield further comprising an elongate fastening strap (elastomeric strap 300; fig. 1; para. 0029) having a first hole (a rightmost hole 302; figs. 1, 6; paras. 0032, 0044) and a plurality of second holes (remaining holes 302; figs. 1, 6; paras. 0032, 0044) each spaced from the first hole and from each other (figs. 1, 6), the first hole adapted to be slid onto a first one of the left and right hooks (figs. 1, 6; paras. 0043-0045), a selected one of the second holes adapted to be slid onto a second one of the left and right hooks so as to firmly secure the frame to the head of the user (figs. 1, 6; paras. 0043-0045).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the face shield as disclosed by Bailliet, by adding an elongate fastening strap, with the elongate fastening strap having a first hole and a plurality of second holes each spaced from the first hole and from each other, the first hole adapted to be slid onto a first one of the left and right hooks, a selected one of the second holes adapted to be slid onto a second one of the left and right hooks so as to firmly secure the frame to the head of the user as taught by Martino, in order to permit the frame to be more comfortably adjusted about the user's head and also permit the frame to be used with users of varying head sizes and shapes (Martino; paras. 0009, 0044).
Regarding claim 6, Bailliet discloses the face shield of Claim 1, and further discloses wherein the visor support member (cap 21; see fig. 1 and annotated fig. 7) is formed as a convex curve in a horizontal plane (see fig. 1 and annotated fig. 7), a curved shape of the visor defined by the convex curve of the visor support member (see fig. 1 and annotated fig. 7). 
Bailliet does not explicitly disclose wherein the visor being flexible.  However, Martino teaches wherein a visor being flexible (a visor 400 made from a flexible piece of plastic; figs. 1-2; para. 0031).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have selected the material of the visor as disclosed by Bailliet, with wherein the visor is formed of a flexible material thereby the visor being flexible as taught by Martino, in order to permit flexibility to increase ease of use and comfort (Martino; para. 0031).  In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have selected the material for the visor to be flexible.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07.
Regarding claim 7, Bailliet and Martino, in combination, disclose the face shield of Claim 6, and Bailliet further discloses wherein the standoff member (bridge 27; see annotated fig. 7) has a standoff width in a horizontal lateral direction (see the top view in annotated fig. 7), the headband (frame 23 and lip 24; fig. 7) has a headband width in the horizontal lateral direction (see fig. 7) and the visor support member (cap 21; see annotated fig. 7) has a visor support member width in the horizontal lateral direction (see annotated fig. 7), the visor support member width being greater than the headband width (see annotated fig. 7) and the headband width being greater than the standoff member width (see annotated fig. 7); 
the left and right unreinforced portions of the strap portion having an unflexed position (when not worn and under relaxed conditions; see fig. 2; paras. 0031, 0047) in which the left and right unreinforced portions are relatively close to each other (see fig. 2; paras. 0031, 0047) and a plurality of flexed positions (when the left and right unreinforced portions are pulled outwards at multiple extents to fit a user's head; see fig. 3; paras. 0032, 0050) in which the left and right unreinforced portions are relatively far away from each other (see fig. 3; paras. 0032, 0050), the left and right unreinforced portions assuming one of the flexed positions when the headband is placed around the user's head (fig. 3; paras. 0032, 0050), the flexing of the unreinforced portions throughout a predetermined flexing range (before the gap 26 is closed off; see figs. 2-3) causing no deformation of the convex curve of the visor support member (as long as gap 26 exists, the flexing of the unreinforced portions does not influence the cap 21; see figs. 2-3; paras. 0047, 50).    
Regarding claim 9, Bailliet discloses the face shield of Claim 1, and further discloses wherein the headband (frame 23 and lip 24) is molded of a first thermoplastic polymeric material (molded from a polystyrene; para. 0046) having a first hardness (inherent feature), the strap portion of the headband having an inner surface (see fig. 1 and annotated fig. 7) facing the head of the user (see fig. 1 and annotated fig. 7).
Bailliet does not disclose the frame further including a forehead cushion formed of a second thermoplastic polymeric material having a second hardness softer than the first hardness.  However, Martino teaches wherein the frame (frame 500; fig. 1; para. 0029) is molded of a first material having a first hardness (para. 0014), the frame including a forehead cushion (comfort foam 600; fig. 1; para. 0046) configured to rest against the user's forehead when in use (fig. 1; para. 0046), and the forehead cushion formed of a second material (a foam material) having a second hardness (inherent feature) softer than the first hardness (for providing more comfort than the frame; para. 0046).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the face shield as disclosed by Bailliet, with the frame further including a forehead cushion formed of a second material having a second hardness softer than the first hardness as taught by Martino, in order to provide support for the user's forehead and also assist with the face shield being worn comfortably by users with various head sizes and shapes (Martino; para. 0046).  In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have selected the material of the comfort foam to be a thermoplastic polymeric material having a hardness less than the hardness of the molded polystyrene frame, in order to provide sufficient durability, flexibility and comfort.  Such a configuration would be considered a mere choice of preferred material that is on the basis of its suitability for the intended use.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07.
Regarding claim 10, Bailliet and Martino, in combination, disclose the face shield of Claim 9.  Bailliet does not disclose wherein the forehead cushion has an inner surface for contact with the forehead of the user, the inner surface divided into a plurality of sub-areas spaced by channels so as to allow selective compressive deformation of the sub-areas on the forehead of the user and enhance comfort.  However, Martino teaches wherein the forehead cushion (comfort foam 600; fig. 2) has an inner surface (see fig. 2) for contact with the forehead of the user (for fig. 2), the inner surface divided into a plurality of sub-areas (see annotated fig. 2) spaced by channels (see annotated fig. 2) so as to allow selective compressive deformation of the sub-areas on the forehead of the user and enhance comfort (see annotated fig. 2).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the forehead cushion, with wherein the forehead cushion has an inner surface for contact with the forehead of the user, the inner surface divided into a plurality of sub-areas spaced by channels so as to allow selective compressive deformation of the sub-areas on the forehead of the user and enhance comfort as taught by Martino.  Such a configuration would yield predictable results. 
Regarding claim 11, Bailliet discloses the face shield of Claim 1, and further discloses wherein the strap portion of the headband has a central section (configured to contact a user's forehead; see fig. 7) extending both rightward and leftward from the center of the headband (see annotated fig. 7), a right section of the extending from central section to the right end (see annotated fig. 7), and a left section extending from the central section to the left end (see annotated fig. 7).
Bailliet does not disclose wherein a width of the central section in a vertical direction being greater than a width in a vertical direction of the right section and the left section.  However, Martino teaches wherein a strap portion of the headband (frame 500; fig. 1; para. 0030) has a central section (curved portion 503 coinciding with the user's forehead; see figs. 1, 6), a right section and a left section (see figs. 1, 6), wherein a width of the central section in a vertical direction being greater than a width in a vertical direction of the right section and the left section (see fig. 6).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the shape of the strap portion of the headband as disclosed by Bailliet, with wherein a width of the central section in a vertical direction being greater than a width in a vertical direction of the right section and the left section as taught by Martino, in order to provide a wider central section to be supported on the user's forehead thereby permitting more comfort to the user.   
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Bailliet (US 2022/0061425 A1)
Regarding claim 4, Bailliet discloses he face shield of Claim 1, and further discloses wherein the standoff member (bridge 27; fig. 7; para. 0054) has a length in a forward-to-rear, horizontal direction (see a top view in fig. 7), a width in a lateral horizontal direction (from the left side to the right side of bridge 27; see fig. 7) and a depth in a vertical direction (see fig. 1), the reinforcing rib (lip 24; fig. 7) having a right section and a left section (see annotated fig. 7) each with near and far ends (see annotated fig. 7), the near ends of the right and left sections of the reinforcing rib being joined to the standoff member (see annotated fig. 7; para. 0054). 
Bailliet does not explicitly disclose wherein the length and width of the standoff member being much greater than the depth of the standoff member.  However, Bailliet does disclose that the cap 21 can have a front-to-rear length of as small as 0.5 inch (para. 0052; claim 7).  One ordinary skill of the art would recognize that, in order to provide comfort to the user, the face shield 10 should be steadily held away from the user's face and not touch the user's face; therefore, the bridge 27 should be made sufficiently long and wide in order to keep a sufficient space between a user's face and the face shield, especially when the cap 21 has a small front-to-rear length; e.g., 0.5 inch.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the dimensions/proportions of the standoff member, as disclosed by Bailliet, with wherein the length and width of the standoff member being much greater than the depth of the standoff member, in order to provide the standoff member with a suitable size and shape to effectively separate the visor support member from the headband, so that the shield 10 is sufficiently held away from the face of a wearer.  A change in size is an obvious variation of engineering design and is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  Mere changes of dimensions/proportions are not considered to be patentably distinct limitations.  See MPEP 2144.04, IV, A.

    PNG
    media_image1.png
    716
    910
    media_image1.png
    Greyscale

Annotated Fig. 7 from US 2022/0061425 A1

    PNG
    media_image2.png
    784
    911
    media_image2.png
    Greyscale

Annotated Fig. 2 from US 2021/0386137 A1

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Additional relevant references are cited on attached PTO-892 form and can be used to formulate a rejection if necessary.  Whitehead (US 2021/0392973 A1), Basta (US 2021/0392970 A1) and Yeaman (US 2021/0298381 A1) all teach a face shield comprising a frame including a headband and a standoff member.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIYING ZHAO whose telephone number is (571)272-3326.  The examiner can normally be reached on 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on (571)272-4888.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AIYING ZHAO/
Examiner, Art Unit 3732